           Case 1:18-cr-00779-ER Document 75 Filed 04/23/20 Page 1 of 1



                                    George Robert Goltzer
                                      Attorney At Law
                                     152 West 57th Street
                                          8th Floor
                                    New York, NY 10019


 Ying Stafford, Esq..                                                 Tel. 212/608-1260
 Associate Counsel                                                    Fax: 1646/430-8944
                                                                      Cell: 917/553-6704
                                                                      Grgoltzer@gmail.com


                                        April 20, 2020

Hon. Edgardo Ramos
United States District Judge
United States Courthouse
40 Foley Square
New York, NY 10007
Via ECF

                                    Re. U.S.A. v. Kevin Cruz
                                        18 Cr. 779 (ER)
Dear Judge Ramos:

         Please accept this letter as an application, with consent of Assistant United States
Attorney Andrew Chan, to continue the sentence of Mr. Cruz, currently scheduled for May 5,
2020, for approximately fory five days to any date convenient to the Court. The current
restrictions on movement and court appearances, as well as New York City virus measures, will
be in effect on the scheduled sentencing date and we will not be able to appear in person.

      If this applicatioin is agreeable, may I impose upon Your Honor to “so order” this letter.
Thank you for your consideration. I remain

                                    Respectfully,
                                    S/GRGoltzer
                                    George R. Goltzer

cc: All parties via ECF                   The application is GRANTED. The
                                          sentencing is adjourned to June 30,
                                          2020 at 11:00 AM.



                                                         April 23, 2020
